                                Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 1 of 6



                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Temitayo O. Peters (SBN 309913)
                           E-mail: tpeters@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273-8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendants
                       6   COUNTY OF ALAMEDA GREGORY J. AHERN,
                           BRETT M. KETELES, TOM MADIGAN, D.
                       7   SKOLDQVIST, LT. JARED HATTAWAY, SGT.
                           CALEGARI, DEPUTY SADIE DIVINE (512),
                       8   DEPUTY DEBRA FARMANIAN, DEPUTY
                           WEATHERBEE (238), DEPUTY TANIA POPE,
                       9   DEPUTY KRISTEN WINSTEAD and DEPUTY
                           CAIN (collectively “Alameda County Defendants”)
                   10

                   11                                   UNITED STATES DISTRICT COURT

                   12                                  NORTHERN DISTRICT OF CALIFORNIA

                   13

                   14      JACLYN MOHRBACHER, et al.,                       Case No. 3:18-cv-00050-JD

                   15                    Plaintiffs,                        COUNTY OF ALAMEDA’S OPPOSITION
                           v.                                               TO ADMINISTRATIVE MOTION TO
                   16                                                       CONSIDER WHETHER CASES SHOULD
                           ALAMEDA COUNTY SHERIFF’S                         BE RELATED PURSUANT TO CIVIL L. R.
                   17      OFFICE, et al.,                                  7-11 [Dkt. No. 160]

                   18                    Defendants.

                   19

                   20

                   21              Pursuant to Civil L. R. 7-11, the County of Alameda (“County”) respectfully submits this

                   22      opposition to the Administrative Motion to Consider Whether Cases Should Be Related

                   23      (“Motion”) filed on May 7, 2020. Dkt. No. 160.

                   24                                         I.     INTRODUCTION

                   25              On May 7, 2020, Plaintiff Marcaysha Alexander filed the subject Motion, which was

                   26      authored by the named plaintiffs in a case entitled Alameda County Male Prisoners, et al. vs.

                   27      Alameda County Sheriff’s Office, et al., Case No. 3:19-cv-07423 (hereinafter, “Alameda County

                   28      Male Prisoners”). Id. The Motion seeks to relate the recently-filed Alameda County Male
B URKE , W ILLI AM S &                                                              COUNTY OF ALAMEDA’S OPPOSITION TO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -1-         ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                                 CASE NO.: 3:18-CV-00050-JD
                                Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 2 of 6



                       1   Prisoners case to the present matter, Jaclyn Mohrbacher, et al. v. Alameda County Sheriff’s

                       2   Office et al., Case No. 3:18-cv-00050-JD (hereinafter, “Mohrbacher”). Id.

                       3           The County opposes the Motion because the Alameda County Male Prisoners case does

                       4   not meet the definition of related cases under Civil L. R. 3-12(a). Not only does the Alameda

                       5   County Male Prisoners case involve substantially different parties than the Mohrbacher case, but

                       6   it also involves substantially different claims and requests for relief. In light of these differences,

                       7   adjudicating the two cases separately will not unduly burden the respective parties and the Court.

                       8   Indeed, the Mohrbacher case remains before Magistrate Judge Laurel Beeler in settlement

                       9   negotiations, which have been ongoing for the past two years. For these reasons, the County

                   10      respectfully requests that the Motion be denied. If the Court feels inclined to grant the Motion,

                   11      however, the County alternatively requests that the Motion be disregarded as permitted under

                   12      Civil L. R. 3-12(b) because it was not filed with the required proof of service.

                   13                    II.     BRIEF SUMMARY OF THE SUBJECT ALLEGATIONS

                   14      A.      The Allegations in Alameda County Male Prisoners.

                   15              Alameda County Male Prisoners is a 2019 federal civil rights lawsuit brought pursuant to

                   16      42 U.S.C. § 1983 and the First, Fourth, Eighth, and Fourteenth Amendments against the County,

                   17      various individually-named County employees, and the independent County contractors who

                   18      provide medical care and food services at SRJ. In sum, the named plaintiffs, who bring this

                   19      action on behalf of all males “imprisoned at the Santa Rita Jail [SRJ] any time since November

                   20      12, 2017” and a subclass of male COVID-19-positive prisoners,1 allege that the general

                   21      conditions of confinement at SRJ for male inmates, including the lack of outdoor exercise, food,

                   22      medical care, sanitation in the male housing units and kitchen, and out-of-cell time, visiting, strip

                   23      search, and grievance procedures, violate federal law. See Dkt. No. 160 at 2. To remedy the

                   24      alleged constitutional deficiencies, the male plaintiffs seek various forms of injunctive relief,

                   25
                           1
                   26       There is a certified class action pending against County of Alameda defendants entitled Ashok
                           Babu, et al. v. Gregory J. Ahern, et al., Case No. 18-cv-07677-NC, pending before Magistrate
                   27      Judge Nathanael Cousins, which focuses on use of isolation in the corrections setting and the
                           delivery of mental health services. Judge Cousins has been holding regular hearings since the
                   28      onset of the COVID-19 pandemic monitoring Santa Rita Jail’s COVID-19 response.
B URKE , W ILLI AM S &                                                                     COUNTY OF ALAMEDA’S OPPOSITION
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                             -2-          ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                                     CASE NO.: 3:18-CV-00050-JD
                                Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 3 of 6



                       1   attorneys’ fees and costs, and any further relief as the Court deems appropriate.

                       2   B.      The Allegations in Mohrbacher.

                       3           Mohrbacher is a 2018 civil rights lawsuit brought under both federal and state law against

                       4   the County, various individually-named County employees, and the independent County

                       5   contractors who provide medical care and food services at SRJ. The named plaintiffs, who seek

                       6   to assert claims on behalf of a class of all women imprisoned at SRJ since January 8, 2016 and a

                       7   subclass of pregnant prisoners, assert conditions of confinement claims premised on supposed

                       8   equal protection violations. Dkt. No. 103 ¶¶ 18, 29. For example, the Mohrbacher plaintiffs

                       9   claim that the County’s out-of-cell time, programming, strip search, grievance, and laundry

                   10      procedures unconstitutionally disfavor women. Id. at ¶¶ 32, 38-50. They also incorporate

                   11      allegations related to deficient medical care, primarily related to miscarriages and forced

                   12      abortions. Id. at ¶¶ 29, 91-122. In addition to injunctive relief, attorney’s fees, and further relief

                   13      as the Court deems appropriate, the Mohrbacher plaintiffs also seek compensatory and punitive

                   14      damages to remedy their claims. See, e.g. Id. at ¶ 192.

                   15                                              III.    ARGUMENT

                   16      A.      Civil L. R. 3-12(a)’s Definition of “Related Cases” Has Not Been Met.

                   17              Pursuant to Civil L. R. 3-12(a), cases are related if: “(1) The actions concern substantially

                   18      the same parties, property, transaction or event; and (2) it appears likely that there will be an

                   19      unduly burdensome duplication of labor and expense or conflicting results if the cases are

                   20      conducted before different Judges.” The claims asserted in the Alameda County Male Prisoners

                   21      and Mohrbacher cases do not meet this definition for several reasons.

                   22              1.     The Alameda County Male Prisoners Case Concerns Significantly Different

                   23                     Parties and Events.

                   24              The Alameda County Male Prisoners and Mohrbacher cases involve different jail

                   25      populations (men versus women), different issues, different policies, and are at very different

                   26      stages of litigation. Although the two cases name a number of the same defendants,2 the named

                   27
                           2
                            The County notes, however, that the two cases name different individual County employees as
                   28      defendants.
B URKE , W ILLI AM S &                                                                     COUNTY OF ALAMEDA’S OPPOSITION
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                             -3-          ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                                     CASE NO.: 3:18-CV-00050-JD
                              Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 4 of 6



                       1   plaintiffs are distinctly different. Whereas the Alameda County Male Prisoners case is brought

                       2   by fourteen (14) male inmates, the Mohrbacher case is brought by twenty-four (24) female

                       3   inmates. Dkt. No. 103 at ¶¶ 14-18; Dkt. No. 160 at 2. Additionally, although the named

                       4   plaintiffs in both cases seek class certification, the Alameda County Male Prisoners seeks class

                       5   certification solely on behalf of SRJ’s male inmates, whereas the Mohrbacher plaintiffs seek class

                       6   certification solely on behalf of SRJ’s female inmates. Dkt. No. 103 at ¶ 14; Dkt. No. 160 at 3.

                       7   This distinction is further amplified by the unique characteristics and complexities of the

                       8   proposed subclasses in each case as addressed in more detail below. Thus, the actions do not

                       9   “concern substantially the same parties” under Civil L. R. 3-12(a)(1).

                   10             Second, the claims for relief asserted by the Alameda County Male Prisoners are not

                   11      substantially similar to the claims for relief presented by the Mohrbacher plaintiffs. For example,

                   12      although both cases concern the conditions of confinement within SRJ for inmates, the Alameda

                   13      County Male Prisoners case appears to be focused on general conditions of confinement and the

                   14      jail’s COVID-19 response. The Mohrbacher case, in contrast, is more limited and primarily

                   15      focused on the conditions of confinement as it relates to the alleged differentiation between male

                   16      and female treatment. Id. at ¶¶ 38, 39, 47, 48, 179. This difference is exemplified by the fact that

                   17      the medical allegations in the Alameda County Male Prisoners plaintiffs seem to be concerned

                   18      about the general medical treatment COVID-19 positive inmates are receiving at SRJ, whereas

                   19      the Mohrbacher plaintiffs are solely concerned about the medical care being provided to female

                   20      inmates, particularly pregnant female inmates. Id. at ¶¶ 29, 92-122, 157. This difference is

                   21      further emphasized by the fact that the named Mohrbacher plaintiffs seek compensatory and

                   22      punitive relief for their individual damages, in addition to injunctive relief under both state and

                   23      federal law, whereas the Alameda County Male Prisoners plaintiffs only seek injunctive relief

                   24      under federal law. Thus, the cases do not “concern substantially the same . . . property,

                   25      transaction or event” under Civil L. R. 3-12(a)(1).

                   26             2.      Adjudicating the Alameda County Male Prisoners Case Separately Will Not Be

                   27                     Unduly Burdensome.

                   28             In light of the above, there will be no “unduly burdensome duplication of labor and
B URKE , W ILLI AM S &                                                                    COUNTY OF ALAMEDA’S OPPOSITION
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                            -4-          ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                                    CASE NO.: 3:18-CV-00050-JD
                                Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 5 of 6



                       1   expense or conflicting results if the cases are conducted before different Judges.” Civ. L.R. 3-

                       2   12(a)(2). Indeed, granting this Motion could actually undermine defendants’ and the Court’s

                       3   ongoing, two-year effort to achieve a negotiated settlement of the injunctive relief requested in

                       4   the Mohrbacher lawsuit.3 Granting this Motion could also result in conflicting results in light of

                       5   the fact that the Alameda County Male Prisoners plaintiffs’ request for injunctive relief on behalf

                       6   of its COVID-19 positive subclass overlaps with the Court’s ongoing oversight of SRJ’s COVID-

                       7   19 response in Ashok Babu, et al. v. County of Alameda, et al., Case No. 4-18-cv-07677-NC.

                       8   B.      The Motion is Procedurally Improper.

                       9           Finally, if the Court feels inclined to grant the Motion, the County alternatively requests

                   10      that the Motion be disregarded as permitted under Civil L. R. 5-5(b). Civil L. R. 3-12(b) states

                   11      that a properly filed Administrative Motion to Consider Whether Cases Should Be Related must

                   12      comply with 7-11 and “a copy of the motion, together with proof of service pursuant to Civil L.R.

                   13      5-5, must be served on all known parties to each apparently related action.” Civil L.R. 5-5(b)

                   14      enables the Court to disregard any document that runs of afoul of this rule. Here, although the

                   15      Motion contemplates that service would be effectuated on May 7, 2020, to date the Alameda

                   16      County Male Prisoners plaintiffs have not filed a proof of service pursuant to Civil L.R. 5-5(b) as

                   17      required by Civil L. R. 3-12(b). Dkt. No. 160 at 2. Thus, the County respectfully requests that

                   18      the Court disregard this Motion on this alternative basis as well.

                   19                                             IV.        CONCLUSION
                   20              The County respectfully requests that the Court deny the Administrative Motion to Relate

                   21      at Dkt. No. 160, because the cases involve entirely different populations, different legal issues,

                   22      and are at very different stages of litigation.

                   23

                   24

                   25

                   26      3
                            To date, the Mohrbacher parties have appeared—either jointly or individually—in over ten (10)
                   27      Mandatory Settlement Conferences before Magistrate Judge Laurel Beeler between May 14, 2018
                           and December 12, 2019. The parties’ most recent settlement conference, scheduled for March 17,
                   28      2020, was vacated by the Court. See Dkt. No. 159.
B URKE , W ILLI AM S &                                                                    COUNTY OF ALAMEDA’S OPPOSITION
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                              -5-        ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                                    CASE NO.: 3:18-CV-00050-JD
                              Case 3:18-cv-00050-JD Document 161 Filed 05/11/20 Page 6 of 6



                       1   Dated: May 11, 2020                    BURKE, WILLIAMS & SORENSEN, LLP

                       2

                       3                                          By:     /s/ Gregory B. Thomas
                                                                        Gregory B. Thomas
                       4                                                Temitayo O. Peters
                                                                        Attorneys for Defendants
                       5                                                COUNTY OF ALAMEDA GREGORY J.
                                                                        AHERN, BRETT M. KETELES, TOM
                       6                                                MADIGAN, D. SKOLDQVIST, LT.
                                                                        JARED HATTAWAY, SGT. CALEGARI,
                       7                                                DEPUTY SADIE DIVINE (512), DEPUTY
                                                                        DEBRA FARMANIAN, DEPUTY
                       8                                                WEATHERBEE (238), DEPUTY TANIA
                                                                        POPE, DEPUTY KRISTEN WINSTEAD
                       9                                                and DEPUTY CAIN (collectively “Alameda
                                                                        County Defendants”)
                   10

                   11      OAK #4851-7278-7132 v4


                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &                                                        COUNTY OF ALAMEDA’S OPPOSITION
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                -6-          ADMINISTRATIVE MOTION TO RELATE
      OAKLA ND                                                                        CASE NO.: 3:18-CV-00050-JD
